Quillian, Judge.
Appeal was taken from the verdict and judgment and there was no enumeration of error on the overruling of the motion for a new trial which contains the same *313grounds as the enumeration of errors. Hence, under that which was held in Tiller v. State, 224 Ga. 645 (164 SE2d 137), the law of the case was established as to the grounds contained in the enumeration of errors and the judgment appealed from must be
Submitted May 5, 1971
Decided June 25, 1971
Rehearing denied July 21, 1971.
E. B. Shaw, for appellant.
Lewis R. Slaton, District Attorney, Tony H. Hight, Amber W. Anderson, for appellee.

Affirmed.


Jordan, P. J., and Evans, J., concur.